Judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of a violation of sections 973 and 982 of the Penal Law, reversed on the law, information dismissed, and defendant discharged. Under the circumstances it cannot be said that defendant unlawfully possessed and controlled a machine prohibited under section 982 of the Penal Law, and that he kept a place for gambling as prohibited by section 973 of the Penal Law. Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur. Judgment of the Court of Special Sessions of the City of New York, Borough of Queens, convicting defendant of a violation of the State Alcoholic Beverage Control Law, unanimously affirmed. No opinion. Present — Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ.